DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The restriction requirement mailed February 8, 2022 is withdrawn, as claims 3-8 each contain allowable subject matter of a hot melt adhesive comprising at least one base polymer, a tackifier composition comprising a fully or partially hydrogenated C9 resin and an antioxidant composition comprising at least one primary antioxidant, optionally a secondary antioxidant, and at least one HALS, wherein at least a portion of the VOC in the C9 resin has been removed, and wherein the levels of individual VOCs in the tackifier composition are less than about 0.5 ppm as measured by GB/MS headspace analysis.

Claim Objections
Claims 9, 10, 12, 15 and 19 are objected to because of the following informalities:  


Claims 10 and 15 are objected to because they include reference characters which are not enclosed within parentheses.  
CI-CXIX should be enclosed in parentheses as such: (CI)-(CXIX).
A(I)-A(X) should be enclosed in parentheses as such: (AI)-(AX).
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
In claim 12, applicants claim “tri-(nonylphenol)-phosphite 30.”  The examiner believes this is a misspelling of “tri-(nonylphenyl)-phosphite”.
In claim 19, “sebaceate” is misspelled and should read “sebacate”.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/775980 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
The only difference between the claims of the instant invention and those of App. No. ‘980 is that the instant invention is claiming a hot melt packaging adhesive and App. No. ‘980 is claiming a hygiene hot melt adhesive.
The words “packaging” and “hygiene” are used to claim the intended use of the claimed invention. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
Both hot melt adhesives are made up of the same components; therefore, one of ordinary skill in the art would expect both adhesives to be suitable for use as hygiene or packaging adhesives.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 9, 11-16, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2003-213073; however, for convenience, the machine translation will be cited below.
JP ‘073 discloses preparing hot melt adhesives comprising 100 parts ethylene vinyl acetate copolymer, 100 parts hydrocarbon resin and 50 parts paraffin wax, suggesting a blend of 40 parts base polymer, 40 parts tackifier, and 20 parts wax, based on 100 parts by weight of the overall composition, which can be used in products where appearance is important.
Note the inclusion of the plasticizing oil and filler is claimed as optional.
JP ‘073 exemplifies preparing a tackifying hydrocarbon resin, steam distilling the final composition at 240ºC, and adding 0.3 phr (0.3 wt%) bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) into the melt (Example 1).

Tinuvin 770 meets applicants’ HALs of formula (A-I) and phenolic antioxidant meets applicants’ primary antioxidant.
JP 073 does not teach the levels of individual volatile organic compound, as claimed; however, applicants disclose in the instant specification that “Any process known in the art can remove the volatile organic compounds from the thermoplastic hydrocarbon resins.”, including vacuum and steam distillation.
Applicants do not teach a specific method required to meet the claimed limitation, other than subjecting the resin to any process that can remove volatile organic compounds, where the addition of the antioxidant(s) can be carried out at any time after polymerization.
JP ‘073 suggests this method; therefore, JP ‘073 inherently possesses the claimed levels of VOC content, as applicants disclose similar methods for reducing such VOCs.
Alternatively, one of ordinary skill in the art would have expected the composition of JP ‘073 to have the claimed levels of individual VOC content, as JP ‘073 and applicants teach similar methods for reducing such, in combination with the presence of at least two antioxidants.

The word “packaging” is used to claim the intended use of the claimed invention. During examination, statements reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference between the claimed invention and the prior art.  See MPEP 2111.02 (II).
Both the hot melt adhesive disclosed by JP ‘073 and that of the instant invention are made up of the same components; therefore, one of ordinary skill in the art would expect both adhesives to be suitable for use as packaging adhesives.
JP ‘073 anticipates or is prima facie obvious over instant claims 1, 2, 15, 16, 18 and 20.
As to claim 9, JP ‘073 uses a blend of 20-90 wt% C5 aliphatic diolefin and 5-80 wt% aromatic monoolefin, suggesting a C5/C9 thermoplastic resin.
Claims 11-14 can be rejected, as the presence of a secondary antioxidant is optional in claim 1 and claims 11-14 only limit the secondary antioxidant when it is present.

Claims 10, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2003-213073 in view of Davis (US 3,622,551), Godfrey (US 4,164,427) and/or Ahner (US 4,683,268), and further in view of Peck (US 5,177,133); however, for convenience, the machine translated English language equivalent will be cited below.
JP ‘073 anticipates instant claims 1, 2, 9, 11-16, 18 and 20, as described above and applied herein as such, as JP ‘073 exemplifies preparing a tackifying resin for an EVA adhesive composition, where the tackifying resin is steam distilled and then Tinuvin 770 (HALs) is added to the melt before mixing with the adhesive composition.
JP ‘073 discloses that a phenolic antioxidant can be used in combination with Tinuvin 770; however, does not teach or suggest any specific phenolic antioxidants.
Irganox 1010, which is the same as applicants’ formula (C-IV), is a well-known antioxidant used in the art to stabilize tackifiers and adhesives, as taught by Davis and Ahner.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a combination of 0.15-0.3 wt% Tinuvin 770 and 0-0.15 wt% Irganox 1010 as the antioxidants in JP ‘073, as JP ‘073 suggests the combination of Tinuvin 770 and a phenolic antioxidant, and Irganox 1010 is used in the art as a phenolic antioxidant in tackifiers/adhesives, as taught by Davis and/or Ahner.
JP ‘073 in view of Davis and/or Ahner is prima facie obvious over instant claims 10, 17 and 19.
Note applicants claim bis(2,2,6,6-tetramethyl-4-piperidyl)sebacate (Tinuvin 770) as a suitable secondary antioxidant and tetrakis(3-(3,5-di-tert-butyl-4-.

Allowable Subject Matter
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art suggests adding phenolic antioxidants to hydrogenated C9 petroleum resins after subjecting the resin to steam distillation or rotary evaporation, as in 6,458,902; and the prior art suggests adding hindered amines to non-hydrogenated C9 petroleum resins, as in JP 2005-015767 and JP 2006-274191; but the prior art seems to suggest that either hydrogenation or addition of a hindered amine is sufficient to improve the heat stability of the C9 petroleum resin, and actually teaches against hydrogenation due to the high costs of preparing such resins versus unhydrogenated resins.  See JP 2005-015767 and JP 2006-274191.  The addition of hindered amines to hot melt adhesives is known in the art, as in JP 2014-051631 and US 5,128,397; however, there is no teaching of the VOC content, as claimed, and applicants disclose that removal of residual compounds followed by the addition of the primary antioxidant and hindered amine are necessary to meet the claimed VOC content.  These steps are also not taught or suggested by the teachings of the prior art; therefore, one of ordinary skill in the art would not expect the addition of .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Brieann R Johnston/Primary Examiner, Art Unit 1766